Citation Nr: 1707401	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-00 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2013, the Board reopened the previously denied claim of entitlement to service connected for a low back disability and remanded the issue for further development,  The issue was returned to the Board and the Board denied service connection for a low back disability in a June 2014 decision.

The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated the decision and remanded the issue to the Board for action consistent with an April 2015 Joint Motion for Remand (JMR).  The Board determined that further development was necessary and remanded the issue in August 2015, November 2015, and again in May 2016. 

Since the Agency of Original Jurisdiction (AOJ) last considered the appeal, additional evidence has been added to the record.  The Veteran waived initial AOJ review of the evidence in November 2016.  As such, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's low back disability is not related to service nor caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters in February 2009 and June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board also notes that actions requested in the prior remand have been undertaken. In this regard, additional treatment records were obtained, the Veteran underwent a VA examination, and a medical opinion was obtained.  The Board notes the Remand directives requested that an opinion be provided by a neurologist or orthopedist, and the examination and opinion were provided by an internal medicine specialist.  However, although the examiner was an internist, such a specialist has sufficient expertise to address the questions posed.  Moreover, the specialist reviewed the claims file, examined the Veteran, and provided a thorough rationale for the conclusions reached.  Furthermore, there has been no argument that the 2016 examination was inadequate or that remand directives were not complied with.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further,     a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level       of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is  no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically     on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service connected for post traumatic arthritis of the left knee, right knee degenerative joint disease, a left hip disability, and residuals of prostate cancer.  He asserts that his back disability occurred as a result of a fall during service when he injured his back or as a result of his service-connected disabilities.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative disc disease and spondylosis of the lumbar spine.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or a service-connected disability.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

Service treatment records reveal no complaints of, treatment for, or diagnosis of a back condition during the Veteran's military service.  The Veteran's March 1969 separation examination showed his spine and musculoskeletal system to be normal and he specifically denied back problems of any kind on his March 1969 report of medical history.

The first indication of a back condition was in January 2006 where an X-ray study showed findings of early degenerative osteoarthritis, more pronounced at the L3-4 level.  In connection with physical therapy, it was noted that the Veteran had low back pain with sciatica of the left buttocks and left thigh.  An October 2008 MRI showed degenerative disc and joint changes with hypertrophy of apophyseal joints with spinal stenosis at multiple levels, most severe at the L3-4 level bilaterally and at the L4-5 level on the right.  Upon a follow up in December 2008, the Veteran complained of having worsening pain over the last one to three months, which was triggered or worsened by walking and bending forward.  

VA treatment records indicate that in January 2009, the Veteran complained of chronic low back pain that had become worse in the past week.  Further, per a February 2009 treatment note, the Veteran was diagnosed with left lumbar radiculitis, lumbar facet joint syndrome, left sacroiliitis, degenerative disc disease of the lumbar spine, and degenerative lumbar spinal stenosis.  In March 2009 the Veteran developed left S1 radiculopathy.  The Veteran also received epidural injections for his back pain and radiculopathy.  The VA treatment records also note that the Veteran has reported experiencing back pain shooting down his leg since he injured his left knee in service.  Further, the Veteran has had physical therapy with the last sessions being in early 2016.  

As there is no medical evidence showing arthritis in service or within one year following discharge from service, competent evidence linking the current spinal condition with service or a service-connected disability is required.  On this question, there are several medical opinions of record.  

The Veteran underwent a VA examination in November 2013 and the examiner opined that the back condition was less likely than not incurred in service because the Veteran's service treatment records do not reflect issues with his back.  Further, the examiner opined that the back condition was not caused by his service-connected knee and service-connected hip disabilities.  An addendum opinion was prepared in December 2013, wherein the VA examiner stated that he could not provide an opinion other than one based on mere speculation because it was not clear that the low back condition was secondary to an incident or injury during service.  In the addendum, the VA examiner also opined that it was less likely than not that the current low back disability was caused or aggravated by the service-connected knee disabilities on the basis that the knee conditions did not cause spinal stenosis or sciatica.  The examiner added that the spinal stenosis was the cause of the sciatica and itself was a progressive degenerative condition due to arthritis.   However, the parties to the JMR found this opinion inadequate insofar as the opinions concerning secondary service connection were not sufficient.  The parties to the JMR did not challenge the adequacy of the opinion concerning direct service connection.  

The Veteran again underwent a VA examination in September 2015 and the examiner opined that the Veteran's low back disability was not caused by his service or caused or aggravated by his service-connected disabilities.  An addendum opinion was provided in November 2015.  The examiner stated that the Veteran's back pain was less likely than not due to his service-connected knee and hip conditions and that there is not a permanent aggravation of his back pain due to his already service-connected conditions.  The examiner explained that the Veteran's knee and hip conditions would not directly cause a degenerative disc disease of the lumbar spine and that this degenerative disc disease of the lumbar spine is more likely due to strenuous use over time.  For the same reason, the examiner did not believe that the Veteran's back pain was permanently aggravated by his knee and hip conditions. 

Following the May 2016 Board remand, the Veteran underwent a VA examination in August 2016.  The physician opined that the back condition was less likely than not proximately due to or the result of the Veteran's service-connected knee or     hip disabilities.  The examiner concluded that the Veteran's back condition is degenerative in nature and more likely due to aging.  The examiner stated that degenerative lumbar changes were noted in 2006 on examination at which point   the examination showed the Veteran had normal gait, full range of motion of both knees and hips, and only minimal knee degenerative changes.  In addition, the August 2016 examiner opined that the degenerative joint disease of the low back was first shown to have clinical onset independent of any increased worsening of the service-connected knee or hip disabilities, making it less likely than not that   the back condition was caused by the knee conditions.  Further, the Veteran is described as having normal gait in 2009 as well, making it less likely than not     that an altered gait from a hip condition or the hip condition itself, diagnosed as osteoarthritis in 2008, caused the degenerative spinal changes.  Moreover, the examiner opined that the back condition could not have been caused by the prostate cancer or its treatment because the Veteran was not diagnosed with prostate cancer until 2013, at which point the back condition had been present and under treatment for several years.  

The examiner also opined that the back condition was not aggravated beyond normal progression by the service-connected knee or hip disabilities.  The examiner concluded that the baseline level of severity is chronic lower back pain radiating down the left hip, thigh, leg, foot and toes in an L5 distribution which is severe enough to necessitate emergency room visits and intermittent spinal injections.  However, recent treatment records document stable back symptoms, continued symptomatic medical care, no flares requiring unusual medical attention, and no recent need for spinal injections.

The Veteran also submitted private treatment records and an opinion from his private clinician in February 2016 who opined that the Veteran's bilateral knee arthritis contributes to his low back pain.  However, the clinician, a physician assistant, provided no further discussion.

In weighing the opinions of record, great weight is given to the opinion of the August 2016 VA examiner.  The 2016 VA examiner's opinion was supported by the physical evaluation of the Veteran and a review of his treatment history both during and after service.  Moreover, the opinion also considered the Veteran's reported history and provided an adequate rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  

Conversely, the opinion from the private clinician provided no rationale for his conclusion nor did he take into account the medical evidence of record.  Thus, the Board finds the opinion is entitled to minimal, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Furthermore, the 2013 and 2015 VA examiners opined that the Veteran's current back disability was not related to service.  The parties to the JMR did not allege any insufficiency with respect to the 2013 VA opinion as it pertained to direct service connection.  Further, the 2013 and 2015 opinions are consistent with the opinion of the 2016 examiner, who opined the Veteran's current back condition is likely due  to aging.  In sum, there is no medical opinion of record linking the Veteran's back disability to service.  

While the Veteran believes that his back disability is due to service or caused or aggravated by service-connected disabilities, as a lay person, he has not shown that he has specialized training sufficient to determine the diagnosis or etiology of his back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of back disabilities are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced during service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of his current lumbar degenerative disc disease and spondylosis is not competent medical evidence. The Board finds the opinion of the August 2016 VA examiner   to be significantly more probative than the Veteran's lay assertions.

In summary, a chronic back disability was not shown in service or within the year following discharge from service, and the most probative evidence indicates the Veteran's back condition is not related to service or caused or aggravated by his service-connected disabilities.  Accordingly, the claim for service connection for a back disability is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.






ORDER

Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected disabilities, is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


